COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-18-00066-CV


IN THE INTEREST OF C.Z.,
A CHILD



                                     ------------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 233-625080-17

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered “Appellant’s Motion to Dismiss Appeal.”         It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and BIRDWELL, J.

DELIVERED: April 5, 2018

      1
       See Tex. R. App. P. 47.4.